DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 10 are pending.

Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “wherein the
phase currents of the number of phase groups are merged in a group node to form a group sum current, and a group sum current measurement value of the group sum current is captured by a group current sensor, wherein the current measurement values belonging to the number of phase groups are summed up by a group summation unit to form a group sum, and wherein the group sum is compared with the group sum current measurement value by a group comparison unit to validate the phase currents of the phases in order to ensure safe operation of the multi-phase system” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 6, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 7, the prior art of record does not teach claimed limitation: “wherein a group node is provided, within which the phase currents of the number of phase groups are merged to form a group sum current, wherein a group current sensor is provided for capturing a group sum current measurement value of the group sum current, in that a group summation unit is provided, which is designed to sum up the current measurement values of the phase currents belonging to the number of phase groups to form a group sum, and wherein a group comparison unit is provided, which is designed in combination with all other claimed limitations of claim 7.
Regarding Claims 8 – 10, the claims are allowed as they further limit allowed claim 7.

The closest references are found based on the updated search:
Chen et al. (US 2020/0136524 A1) discloses a magnitude and a direction of a power flow of the single-stage isolation bidirectional charge and discharge converter is controllable in real time based on a magnitude comparison of a load power and a sum of maximum powers of the plurality of input sources to achieve stability of a system output voltage and smooth and seamless switching of charging and discharging of the energy storage device (see claim 3).
Qiu et al. (US 2019/0173414 A1) suggests that according to calculation and comparison, the main factors influencing the motor temperature rise comprise motor running power, power network voltage, the winding insulation layer thickness, the ventilation slot heat exchange area and the ventilation flow rate (see claim 1).
Oka et al. (US 2018/0102719 A1) teaches a current sensor abnormality diagnosis device capable of detecting occurrence of abnormality of each of plural phase current sensors and a bus current sensor, the plural phase current sensors detecting three phase currents which flow in three phases of a three phase alternating current motor, the bus current sensor detecting a bus current which flows in a bus line, one terminal of the bus line being connected to a direct current power source or being earthed (see claim 1).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        3/26/2022